Sandford, J.,
with the concurrence of all the Justices, held that the trial fee at the special term was properly allowed, the cause being on the calendar, and the issue of law being disposed of, so far as to decide that an account should be taken.
The issues of fact in the case appear to have been all tried before the referee, and in all equity cases where there are issues of fact, and the reference determines those questions, the proceeding before the referee is, in regard to costs, the trial of the issues of fact in the cause. The points of law consequent on his report were reserved, and the trial before him canuo't therefore' be deemed a trial of the issues of law also. The clerk should have allowed only fifteen dollars for the trial before the referee.
The subsequent fee at the general term was taxable. The cause was on the calendar on the motion for a re-hearing. Where there is no argument on the equity reserved, and judgment is at once entered pursuant to the report, the court is not inclined to allow a fee as for the trial of an issue of law, on moving for such judgment.